Title: To James Madison from Robert Wickliffe, October 1816
From: Wickliffe, Robert
To: Madison, James


To the President of the U. States
October 1816

The Honorable Harry Innes having departed this life, it will devolve on the Executive to supply his place in the United States Court for the District of Kentucky.We whose names are hereunto annexed beg leave to recommend to your Consideration for this Office John T. Mason Esqr a resident of Lexington Kentucky.The Father and connexions of Mr. Mason were distinguished Compeers with yourself in the service of their Country.  Nor is he less worthy the patronage and Confidence of the Government than those who have gone before him.With the benefits of a regular & classical education, Seven or eight years devotion to the Study and practice of the law, held in the highest estimation by his fellow CitizensIndeed, with a weight & integrity of character excelled by none, We do not hesitate to say to you Mr. Mason is every way worthy the Confidence and patronage of the Government, & would faithfully & ably discharge the duties of the Office to which he is recommended should it be conferred.
			

Robert Wickliffe
			Jos. H. HawkinsRh: M: JohnsonLewis Sanders
			
			
			John H. MortonThs: W. Barr.George Shannon.W. T. BarryJohn Fowler Ridgely
			Thos: BodleyWm. W. Worsley